Citation Nr: 0627788	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
basal cell carcinoma and, if so, whether service connection 
is now warranted.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the duties to notify 
and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  The specific bases for the remand are set forth 
below.

The veteran presented testimony in June 2006 in support of 
his claim for service connection for basal cell carcinoma as 
a result of in-service exposure to radiation.  He reported 
that he was scheduled to undergo surgery authorized by VA to 
have a mole removed.  This surgery was to be performed on 
June 19, 2006 by Dr. Peterson at the Medical College of 
Georgia.  These records have not been obtained.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the veteran's treatment 
records from the VA Medical Center in 
Augusta since January 2003.

2.  Obtain the medical records associated 
with the mole removal surgery that was to 
occur on June 19, 2006.  

3.  Following completion of the 
foregoing, readjudicate the claim.  If 
the decision is adverse to the veteran, 
issue an updated Supplemental Statement 
of the Case (SSOC) and give the veteran 
and his representative an appropriate 
amount of time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
